Per Curiam.

Memorandum The proof presented by the land- ^ lord at the trial, showing the purposes for which the premises were to be used, was the same as that submitted to the Office of Price Administration, upon which it issued its certificate. It was error, therefore, to dismiss landlord’s petition. The issuance of the certificate made inapplicable the provisions of subdivision (a) of section 6 of the Rent Regulation for Housing in the New York City Defense-Rental Area (8 Federal Register 13917, as amd.) as to the grounds for removal. (New York City Dousing Authority v. Awant, 183 Misc. 823.) The State Commercial Rent Law (L. 1945, ch. 3, as amd.) had no application. The Administrator has power to permit, under subdivision (b) of section 6 (8 Federal Register 13918 as amd.), a landlord to proceed under local law when the administrator determines that the landlord’s withdrawal of the premises from the rental market will not be a circumvention or evasion of the purposes of the statute. The administrator has exercised his power and evidence was offered to show that the landlord was withdrawing the premises from the housing rental market, which is the rental market "covered by the certificate.
*92The final order should he reversed upon the law, and new trial granted, with $30 costs to landlord to abide the event.
MacCrate, Steinbrink and Fennelly, JJ., .concur.
Order reversed,' etc.